EXHIBIT 10.42

THIRD AMENDMENT TO LICENSE AGREEMENT

THIS THIRD AMENDMENT TO LICENSE AGREEMENT (hereinafter referred to as this
“Third Amendment”) is made and entered into this 1A/4” day of August, 2005, by
and between GEORGIA TECH RESEARCH CORPORATION, a non-profit corporation
organized and existing under the laws of the State of Georgia and with offices
at Georgia Institute of Technology, 505 Tenth Street, Atlanta, Georgia
30332-0415 (hereinafter referred to as “GTRC”), and SaluMedica, LLC, a Georgia
corporation with offices at 112 Krog Street, Suite 4, Atlanta, Georgia 30307
(hereinafter referred to as “SM”), formerly known as Restore Therapeutics, Inc.

W I T N E S S E T H:

WHEREAS, GTRC and SM entered into that certain License Agreement, dated the 5th
day of March, 1998, pursuant to which GTRC granted SM certain rights in and to
an invention entitled “Poly (Vinyl Alcohol) Cryogel” and the methods employed in
the production thereof (hereinafter referred to as the “Invention”), which is
the subject of GTRC Invention Disclosure No. 1837, (hereinafter referred to as
“License Agreement”) and incorporated herein by reference; and

WHEREAS, GTRC and SM entered into the FIRST AMENDMENT TO LICENSE AGREEMENT on
the 18th day of November, 1998; and

WHEREAS, GTRC and SM entered into the SECOND AMENDMENT TO LICENSE AGREEMENT on
the 28th day of February, 2005; and

WHEREAS, GTRC and SM have agreed to further amend the terms of said License
Agreement in order to give SM the ability to further commercialize the
Technology (as defined in the License Agreement); and

NOW THEREFORE, in consideration of mutual covenants and agreements set forth
herein and the sum of one dollar ($1.00) paid to GTRC by SM, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
GTRC and SM do hereby mutually agree to amend the License Agreement as follows:

1. Subsection 2.1 of the License Agreement is hereby amended by deleting the
first sentence thereof in its entirety and inserting a new first sentence in
lieu thereof as follows:

“2.1 With respect to the Technology and to the full extent of GTRC’s rights
therein, GTRC hereby grants to SM an exclusive, transferable, royalty-free
license, with a right of sublicense, to make, have made, sell, offer for sale,
distribute, have distributed, promote, develop, modify, and use Products
throughout the Territory.”

2. Subsection 4.1 of the License Agreement as modified by Section 1 of the
Second Amendment to License Agreement is hereby amended by deleting it in its
entirety and inserting a new Subsection 4.1 in lieu thereof as follows:



--------------------------------------------------------------------------------

“4.1 Subject to the provisions of this Article 4, the rights granted to SM in
Article 3 may be sublicensed (any such sublicense grant by SM being herein
called a “Tier 1 Sublicense”) and further sublicensed without limit. Each
sublicense granted by a holder of a Tier 1 Sublicense is herein called a “Tier 2
Sublicense;” and each sublicense grant by a holder of a Tier 2 Sublicense is
herein called a “Tier 3 Sublicense” and so on. Any Tier 3 Sublicense or further
sublicense(s) below a Tier 3 Sublicense shall require delivery of a notice to
GTRC along with a one-time payment per sublicense in the amount of $50,000 made
payable to GTRC within thirty (30) days upon execution of such sublicense.”

3. The following text is hereby added to the License Agreement as Subsection
4.4:

“4.4 GTRC acknowledges that SM has granted or will grant a sublicense to
SpineMedica Corp., a Florida corporation (“SpineMedica”), to, among other
things, practice and use the Technology pursuant to the terms set forth in a
license agreement (the “Sublicense Agreement”). In accordance with the
Sublicense Agreement, the license between SM and SpineMedica is, among other
things, an exclusive, worldwide, fully-paid, royalty-free, irrevocable license,
with unlimited right to sublicense, to practice and use the Technology in the
field of use consisting of all neurological and orthopedic uses, including
muscular and skeletal uses, related to the human spine (the “Spine Field of
Use”); provided, however, that the irrevocable license between SaluMedica and
SpineMedica pertains only to the license grant under the Sublicense Agreement
and does not affect GTRC’s rights to revoke the license granted to SaluMedica
under this License Agreement. GTRC covenants that if this License Agreement is
terminated for any reason other than pursuant to Subsection 18.1, including
termination resulting from the dissolution, liquidation or winding down of SM,
GTRC shall grant a license to SpineMedica (or its successors or assigns) to
practice and use the Technology in the Spine Field of Use on substantially the
same terms as the license granted to SM under this License Agreement.”

4. Subsection 19.1 of the License Agreement is hereby amended by inserting the
following text after the address for SM:

“If this License Agreement is terminated for any reason other than pursuant to
Subsection 18.1, then GTRC shall deliver a copy of such notice to SpineMedica at
the following address:

SpineMedica Corp.

1234 Airport Road, Suite 105

Destin, Florida 32541

Attention: President Facsimile: (805) 650-2213”

 

- 2 -



--------------------------------------------------------------------------------

Except as amended by the First and Second Amendments, all of the terms and
conditions of the License Agreement, as originally drafted, shall remain in full
force and effect.

IN WITNESS WHEREOF, SM and GTRC have caused this Third Amendment of License
Agreement to be executed by their duly authorized officers on the day and year
first written above.

 

SALUMED LLC

   

GEORGIA TECH RESEARCH CORPORATION

By:

 

/s/ Eric D. Ranney

   

By:

 

/s/ Lauren MacLanahan

 

Eric D. Ranney, Manager

   

Name:

 

/s/ Lauren MacLanahan

     

Title:

 

Technology Licensing Associate

By:

 

/s/ Robert B. Braden

   

By:

 

/s/ G. Duane Hutchinson

 

Robert B. Braden, Manager

   

Name:

 

G. Duane Hutchinson

     

Title:

 

Asst. Secretary & Ass. Treasurer

 

- 3 -